■ Frankum, Judge.
The .defendant specially-demurred to the accusation oil the ground that there was no- allegation as to the time the offense was committed and on the-ground that the accusation was vague, indefinite,' - inconsistent, incomplete and- uncertain. ' The demurrer as -to time is without merit. Robinson v. State, 27 Ga. App. 770 (109 S. E. 922); Chambers v. State, 85 Ga. 220 (11 S. E. 653): The accusation was framed in the language of the Code. It sufficiently alleges and describes the nature of the crime so that the charge may be understood by the jury. Code § 27-701.
Demurrers.3 and 5 were directed to- the absence of an allegation of time and place in the accusation as follows: “.The accusation fails to allege,' as- required by law, the time and place which are material and transversely facts necessary therein to commend said accusation to the court. . .' There is no state*762ment of place and both [time and place] are essential to the preparation and trial of the case on behalf of the defendant.” As stated before, the date of the accusation need only allege the date within the statute of limitations. The accusation alleges the place as Fulton County. Ordinarily an accusation is sufficient if the offense is stated to have been commited in the county where it is prosecuted. Pines v. State, 15 Ga. App. 348 (83 S. E. 198). The defendant argues in his brief that the accusation should allege the offense at a particular locale, a public place. However, the demurrer does not reach the question of whether a public place should be alleged. The demurrer complains that no place was alleged in the accusation, when it affirmatively appears that Fulton County was alleged as the place of the offense. Consequently, the trial court did not err in overruling this demurrer.
The defendant’s assignment of error on the judge's failing to define “reasonable doubt” in his charge is without merit. There was no written request for such a charge. Elder v. State, 143 Ga. 383 (85 S. E. 197).
The defendant complained that the trial judge erroneously admitted in evidence a signed statement purporting to be a confession by the defendant, the basis of this contention being that the statement was not freely and voluntarily given. However, the two arresting officers witnessed the statement and properly identified it. They testified unequivocally that the statement was freely given, and with this prima facie showing, the trial court properly admitted the confession for the jury’s consideration. Bryant v. State, 191 Ga. 686 (13 S. E. 2d 820); Coker v. State, 199 Ga. 20 (33 S. E. 2d 171).
The defendant complains that the verdict of the jury was contrary to law and without evidence to support it. There was ample evidence to authorize the jury’s verdict. A witness for the State identified the defendant as the one who exposed himself on a public street where she was driving two children to a swimming pool. She also described the defendant’s truck. The confession of the defendant was introduced by the State. While there was sharp conflict in the evidence as to whether the confession was freely given and as to whether the State’s *763witnesses had recognized the defendant at the committment hearing, the jury settled the issues of facts contrary to the defendant’s contentions and preferred the testimony of the State’s witnesses. A verdict of the jury will not be set aside on the ground that it is without evidence to support it if there is any evidence to support the verdict. Bush v. Fourcher, 3 Ga. App. 43 (59 S. E. 459). There was sufficient evidence to authorize the conviction.

Judgment affirmed.


Gardner, P. J., Carlisle and Bell, JJ., concur. Felton, C. J., Townsend and Nichols, JJ., dissent.